Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12, 14-18, 20-30 are pending.

Allowable Subject Matter
Claims 1-12, 14-18, 20-30 are allowed (renumbered claims 1-28, respectively).
The following is an examiner’s statement of reasons for allowance:

	Prior art discloses sidelink communication and beamforming with feedback (See Chen and Ganesan) as well as wireless communication with a first and second beam determination (See Jung and Kim). In addition, prior art teaches of assigning initial and retransmission sidelink beams (See Choi & Wang) by an access network entity (See Choi), and determining sidelink resources (See Chen ‘372). 

	However, prior art does not specifically disclose, nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to produce, 
	
	“receiving a plurality of transmission beams; 
	reporting, to an access network entity, channel state information (CSI) for the plurality of transmission beams; 
	receiving an indication of a first transmission beam of the plurality of transmission beams based at least in part on the reported CSI, wherein the first transmission beam is configured to convey initial transmissions from a second UE to the first UE; 
	identifying a second transmission beam of the plurality of transmission beams based at least in part on the indication, wherein the second transmission beam is configured to convey retransmissions from the second UE to the first UE; 
	failing, after identifying the second transmission beam, to receive or decode, during a first interval, a first transmission of user data over the first transmission beam; 
	transmitting a negative acknowledgment (NACK) message based at least in part on failing to receive or decode the first transmission; 
	switching to the second transmission beam in response to failing to receive or decode the first transmission; and 
	receiving, during a subsequent interval, a second transmission of the user data over the second transmission beam”, as claimed (Claims 1, 28, emphasis added).
	
	“transmitting a plurality of transmission beams; 
	receiving channel state information (CSI) for the plurality of transmission beams, the CSI comprising CSI reported by a first user equipment (UE) and CSI reported by a second UE; 
	identifying a first transmission beam and a second transmission beam of the plurality of transmission beams based at least in part on the CSI;
Page 3 of 11Application. No. 16/926,899PATENTAmendment dated May 26, 2022Reply to Office Action dated April 4, 2022	transmitting, to the first UE, a first indication of the first transmission beam and the second transmission beam and, to the second UE, a second indication of the first transmission beam and the second transmission beam based at least in part on the reported CSI, wherein the first transmission beam is configured to convey initial transmissions from the second UE to the first UE and the second transmission beam is configured to convey retransmissions from the second UE to the first UE; 
	transmitting, to the first UE during a first interval, a first transmission of user data over the first transmission beam; 
	failing, after identifying the second transmission beam, to receive or decode an acknowledgment (ACK) message in response to the first transmission; 
	switching to the second transmission beam in response to failing to receive or decode the ACK message; and 
	transmitting, to the first UE during a subsequent interval, a second transmission of the user data over the second transmission beam based at least in part on failing to receive or decode the ACK message”, as claimed (Claim 9, emphasis added).

	“A method for wireless communication at a first user equipment (UE), 2comprising:3
	transmitting a plurality of transmission beams; 
	4receiving, from an access network entity, an indication of a first transmission beam of the 5plurality of transmission beams based at least in part on channel state information (CSI) 6reported to the access network entity by a second UE, wherein the first transmission beam is configured 7to convey initial transmissions from the first UE to the second UE; 
	8identifying a second transmission beam of the plurality of transmission beams 9based at least in part on the indication, wherein the second transmission beam is configured to 10convey retransmissions from the first UE to the second UE; 
	11transmitting, to the second UE during a first interval, a first transmission of 12user data over the first transmission beam; 
	13failing to receive or decode an acknowledgment (ACK) message in response to the first transmission; and
Attorney Docket No. PR667.01 (103038.2083)Qualcomm Ref. No. 19428273	15transmitting, to the second UE during a subsequent interval, a second 16transmission of the user data over the second transmission beam based at least in part on the failing17failingf to receive or decode the ACK message”, as claimed (Claim 21, emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US# 2022/0167180), Wang et al. (US# 2021/0127365), Chen et al. (US# 2021/0368372).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477